              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 1 of 19




 D. Maimon Kirschenbaum
 Michael DiGiulio
 JOSEPH & KIRSCHENBAUM LLP
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640
 (212) 688-2548 (fax)

 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 DIONNE BERNADEL,
                                                             COMPLAINT
                       Plaintiff,
                                                             CASE NO.:
         v.
                                                             DEMAND FOR JURY TRAIL
 DAVITA, INC.,

                        Defendant.
 --------------------------------------------------------x


Plaintiff Dionne Bernadel alleges as follows:

                                             INTRODUCTION

        1.       Plaintiff Dionne Bernadel worked as a Facility Administrator at a dialysis center

(the “Facility”) in Riverdale, New York for Defendant DaVita, Inc. from November 2018 until

August 2020. Ms. Bernadel is a registered nurse and has extensive experience working in the

healthcare industry.

        2.       Throughout Plaintiff’s tenure, Defendant underfunded the Riverdale dialysis center

that Plaintiff was tasked with managing and operating. Nevertheless, Plaintiff succeeded in

providing quality care to the patients at the Facility and in managing the day to day operations of

the Facility. During her time as Facility Administrator she substantially increased the Facility’s

quality index and improved patient experience with satisfactory ratings.



                                                        1
             Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 2 of 19




        3.      Throughout her time working for Defendant, Plaintiff continually complained that

Defendant did not provide enough resources to the Facility and that the Facility required more full

time and committed staff members. Plaintiff complained because these issues posed a serious

threat to the Facility’s ability to provide adequate medical care to patients in violation of many

state and federal regulations.

        4.      Specifically, in the summer of 2020, the Facility lost five licensed medical

professionals, out of a team of 15, within a span of a few weeks. Concerned about being able to

provide adequate medical care to the patients at the Riverside Facility, Plaintiff requested to her

superiors that these positions be filled immediately and that temporary measures be put in place to

fill these staffing gaps. Plaintiff’s superiors denied her request to immediately fill the positions and

downplayed the need to move quickly on finding replacements.

        5.      However, without these five staff members, the quality of patient care at the Facility

drastically deteriorated and led to dangerous situations where, often, there were not enough

medical professionals at the Facility at any given time to comply with the federal and state

healthcare regulations including, but not limited to, regulations that required regularly checking

patient vitals, maintaining an adequate-licensed professional to patient ratio, regularly cleaning

and checking the dialysis equipment, and safely administering patient medication.

        6.      Desperate to resolve the staffing issues at her Facility and to ensure that the patients

received proper care, Plaintiff contacted Defendants’ Human Resources and recruitment

department to inquire about obtaining replacement staff members. She was told that there was no

additional staff available to help her cover the staffing deficit at the Riverdale Facility and was

reprimanded for going outside the normal hiring processes (which she had already tried, to no

success).




                                                   2
             Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 3 of 19




       7.      In the spring of 2020, Plaintiff became sick with Covid-19 and was required to take

medical leave. Upon her return Defendant, motivated by Plaintiff’s diagnosis and use of her sick

leave, subjected Plaintiff to increased and unwarranted scrutiny, write-ups, discipline, and

harassment, which focused on Plaintiff’s complaints regarding staffing shortages at the Facility

and the very issues that arose at the Facility that were caused by these staffing shortages.

Eventually, this harassment culminated in Plaintiff’s termination.

       8.      On August 11, 2020, a patient at the Facility went into cardiac arrest and Plaintiff,

along with another care provider, saved the patient’s life and sent them to the hospital. After

successfully resuscitating the patient, Plaintiff was called into a conference room at the Facility

where her superiors fired her.

       9.      Defendant’s termination of Plaintiff’s employment was unlawful because it was

motivated by retaliatory and discriminatory intent.

       10.     Defendant fired Plaintiff because she spoke up about inadequate staffing levels at

the Facility (and took steps to solve the problem outside the normal chain of command) and

because she fell sick with Covid-19 and took medical leave.

       11.     Plaintiff’s termination was unlawful and she brings this action to seek

compensation for her injuries.

                                 JURISDICTION AND VENUE

       12.     Plaintiff Dionne Bernadel brings this action against Defendant DaVita, Inc.

alleging retaliation claims under the New York Labor Law §§ 740 and 741, the Family Medical

Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq., and the New York City Human Rights Law

(“NYCHRL”) Admin. L. §§ 8-101 et seq.




                                                 3
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 4 of 19




        13.    This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FMLA. This Court has supplemental jurisdiction over the

New York state law claims, as they are so related to the claims in this action within the Court’s

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

        14.    Separately, this Court has subject matter jurisdiction over all the claims under 28

U.S.C. § 1332(a)(1) because the parties are citizens of different states and the amount in

controversy exceeds $75,000. Plaintiff is a citizen of New York State and the Defendant DaVita,

Inc., is a citizen of the State of Delaware, where it is incorporated, and the State of Colorado,

where it has its headquarters.

        15.    Venue is proper in this District because Defendant conducts business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                             PARTIES

        16.    Defendant DaVita, Inc. (“Defendant” or “DaVita”) is a publicly traded corporation

with its principal office located at 2000 16th Street, Denver, CO 80202.

        17.    Plaintiff Dionne Bernadel (“Plaintiff” or “Ms. Bernadel”) was employed by

Defendant as a Facility Administrator from November 26, 2018 until August 11, 2020, when she

was terminated.

                                              FACTS

        18.    Defendant DaVita committed the acts alleged in this Complaint knowingly,

intentionally and willfully.




                                                  4
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 5 of 19




        19.     Plaintiff began working at DaVita as a Facility Administrator on November 26,

2018.

        20.     DaVita assigned Plaintiff to manage and run a dialysis center in Riverdale, New

York (the “Facility” or the “Riverdale Facility”).

        21.     Plaintiff was successful in managing and operating the Riverdale Facility.

        22.     The Riverdale Facility was notoriously difficult to manage. In spite of this reality,

over the course of her employment with Defendant, she significantly increased the Facility’s

patient satisfactory ratings and was recognized publicly for these accomplishments.

        23.     For the majority of Plaintiff’s time working for Defendant, she managed the Facility

successfully, even though Defendant provided her limited resources to do so.

                                Plaintiff Raises Staffing Concerns

        24.     In January 2020, staffing issues arose at the Riverdale Facility, and Plaintiff had

trouble ensuring that there were enough licensed medical professionals on each shift to ensure that

patients received adequate care and that the Facility complied with state and federal regulations.

        25.     Plaintiff knew that these staffing shortages caused the Facility’s care to fall below

what was legally acceptable and created an unsafe health environment and put the patients at the

Facility at risk.

        26.     Motivated by a concern that the Facility was breaking the law, on January 13, 2020,

Plaintiff emailed Kristin Brickel, Plaintiff’s Regional Director, and Penny Kiraly, Plaintiff’s direct

supervisor, to inform them that the Facility needed more staff members, describing in detail all of

the staffing issues at the Facility, along with insight and analysis about how to approach the

problems.




                                                  5
             Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 6 of 19




       27.     Plaintiff, motivated by a concern that the Facility was operating in an unlawful

manner, raised these concerns with her supervisors because she understood that a shortage of

medical professionals at the Facility causes dangerous situations where, often, there is not enough

medical professionals at the Facility at any given time to comply with the federal and state

healthcare regulations including, but not limited to, regulations that required regularly checking

patient vitals, maintaining an adequate licensed professionals to patient ratio, regularly cleaning

and checking the dialysis equipment, and safely administering patient medication.

       28.     However, despite these concerns, Ms. Brickel and Ms. Kiraly brushed off Plaintiff’s

request, and directed her to manage and operate the Facility with the resources that she was

allocated.

       29.     Considering that the Facility was under-resourced, the quality of Plaintiff’s work

remained very good. In February 2020, Plaintiff was publicly recognized within DaVita for

exemplary improvements in the Facility’s patient satisfaction ratings.

       30.     However, the staffing issues were so bad at the Facility that throughout February

2020, Plaintiff was essentially on call indefinitely to cover any staffing issues that arose. Plaintiff

continued to verbally raise the staffing issue with her superiors at her routine check-ins and

meetings.

       31.     On February 20, 2020, Plaintiff again raised her concerns regarding staffing and

Defendant’s inaction. Plaintiff’s concerns included issues related to: a float pool of per diem

nurses, the potential of providing incentive compensation for willing nurses to fill staffing holes

in the Facility, Defendant’s unreasonable expectation of requiring Plaintiff (the Facility’s

administrator) to step in personally to support dialysis technicians when short staffed, and

Defendant’s policy of not extending contracts for agency nurses during a periods of significant




                                                  6
             Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 7 of 19




staffing challenges, which prevented Plaintiff from being able to schedule enough licensed staff to

adequately cover the Facility while a permanent solution was implemented.

       32.     In March 2020, Ms. Kiraly met with Plaintiff, and reprimanded her for being late

to meetings and for not accounting fully for her time. Plaintiff explained to Ms. Kiraly that she

was usually on time to meetings, but when Plaintiff was late, it was due to the fact that the Facility

was under-staffed and she was working on the clinic floor assisting staff and patients. Essentially,

Plaintiff was reprimanded for trying to fill the staff gaps caused by Defendant’s unwillingness to

allocate adequate resources to the Facility.

                                  Plaintiff Takes FMLA Leave

       33.     In March 2020, Plaintiff contracted the novel coronavirus, Covid-19 and requested

to take FMLA medical leave.

       34.     Defendant eventually authorized Plaintiff’s FMLA leave from March 24, 2020

through May 3, 2020.

       35.     During this time, Plaintiff applied, and was approved, for short-term disability

benefits.

       36.     During her leave, Plaintiff was extremely sick with Covid-19 and continues to have

lingering effects from the disease to the present day.

       37.     When Plaintiff returned from her FMLA leave in May 2020, Defendant’s treatment

of Plaintiff changed dramatically.

       38.     Upon her return, Defendant subjected Plaintiff to unwarranted scrutiny, write-ups,

discipline, and harassment, which focused on Plaintiff’s complaints regarding staffing shortages

at the Facility and the very issues that arose at the Facility that were caused by these staffing

shortages.




                                                  7
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 8 of 19




        39.    Specifically, immediately upon returning to work, Plaintiff’s supervisors gave her

a “final written warning” for issues that had arisen during Plaintiff’s leave, and over which she had

no control. Plaintiff had never been given a written warning for any other issue before.

        40.    As part of this “final written warning,” Plaintiff was demerited for “not

appropriately staffing” the Facility. However, this was precisely the issue that Plaintiff repeatedly

raised with her superiors throughout 2020. This issue was left unaddressed by Defendant while

Plaintiff was on leave, sick with Covid-19.

        41.    Defendant’s decision to reprimand and discipline Plaintiff for issues that were out

of Plaintiff’s control because Plaintiff was on FMLA leave was clearly made in retaliation for

Plaintiff taking leave and for Plaintiff complaining to Defendant about the lack of resources.

Defendant blamed Plaintiff for their failure to provide the necessary staffing resources at the

Facility.

        42.    Plaintiff complained to her superiors and to Defendant’s Human Resources

department about the final written warning and her unfair treatment. Plaintiff explicitly complained

that she had been singled out because she took FMLA leave, was diagnosed with covid-19 and for

spoke up about the staffing issues.

        43.    After Plaintiff returned from FMLA leave in May 2020 until her termination in

August 2020, her superiors routinely verbally disrespected her in meetings, ignored her requests

for staffing adjustments, and treated her more harshly than other Facility administrators.

                  Plaintiff Continues to Complain About Staffing Shortages

        44.    Upon her return to work, Plaintiff again began raising the alarm about the lack of

adequate staffing at the Facility.




                                                 8
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 9 of 19




        45.     Plaintiff believed that the staffing issues at the Facility were causing violations of

Defendant’s internal protocols and policies and violations of New York State and Federal

regulations governing the operations of dialysis centers, such that Defendant provided improper

quality of patient care to patients at the Facility.

        46.     Plaintiff raised the staffing issues with her supervisors because she knew the

Facility was in violation of the law.

        47.     On May 6, 2020, Plaintiff complained to her supervisors about the lack of adequate

staffing at the Facility.

        48.     A few of the licensed medical professional staff members at the Facility had

contracted Covid-19 and could not work. In addition, there were issues with Plaintiff’s authority

to retain per diem hires for full time work. Plaintiff provided a detailed account all of the issues

with each staff member and discussed both temporary fixes to cover the day to day in the short

term as well as long-term solutions to put the Facility on a more stable staffing foundation going

forward.

        49.     Defendant’s response was non-committal and instructed Plaintiff to resolve the

issuing using per-diem practitioners, overtime hours for the limited numbers full-time staff, and to

go through the time-consuming normal hiring process.

        50.     In early June 2020, frustrated with the lack of progress and concerned about the

Facilities compliance with internal policies and the governing regulations, Plaintiff again reached

out to her superiors regarding staffing issues at the Facility. In an attempt to solve the staffing issue

at the Riverdale Facility on a quick timeline, Plaintiff requested for a renewal of a 13-week contract

for a nurse who had been working at the Facility on a travel contract. Defendant declined to renew

the contract despite the overwhelming need.




                                                       9
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 10 of 19




        51.     Plaintiff also made a request for increased compensation for per diem nurses, who

are personnel that had all of the qualifications necessary to hold full time positions, but were

leaving for other, higher paying jobs. Defendant declined to accept Plaintiff’s suggestion.

        52.     Plaintiff also made several requests to approve specific patient care technicians to

work per diem because the Facility was in desperate need of these workers and because the full-

time staff at the Facility was grossly over worked. Plaintiff was concerned that tired and

overworked patient care technicians would put patient health at risk and was causing the Facility

to violate state and federal healthcare regulations.

        53.     Plaintiff’s supervisor told Plaintiff that the per-diem personnel had not been

approved by the relevant committee and that she would have to wait a few weeks before a decision

would be made.

        54.     In order to keep the Facility operating as best as she could, Plaintiff ordered the

remaining staff members at the Facility to work overtime to ensure that the Facility could operate,

if only with a skeleton crew. Plaintiff’s staff members stepped up to the challenge and worked long

hours. However, the team was stretched thin, and the staff members working overtime were

overworked and tired, which, again, jeopardized the quality of patient care.

        55.     By late July 2020, the Facility lost five licensed medical professionals, out of a

team of 15, in a matter of weeks – Defendant transferred one registered nurse because of poor

performance issues, two patient care technicians died unexpectantly, one patient care technician

re-located to Florida, and one patient care technician resigned to take a better paying position with

a different medical care provider.

        56.     These loses was significant for the Riverdale Facility and compromised the care

that patients received at the Facility.




                                                 10
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 11 of 19




        57.     Plaintiff again contacted her supervisors to update them on the staffing vacancies

at the Facility and to request that Defendant provide full time replacements for the Facility

immediately because she was concerned that the lack of staffing was causing health risks to the

patients at the Facility and violating the law.

        58.     Plaintiff’s supervisor’s responded by instructing Plaintiff to go through the normal

hiring process to fill the vacancies, even though this process can take months to complete.

        59.     Frustrated with Defendant’s habitual slow and ineffective responses to the

Facility’s staffing needs (and concerned about how this lack of staffing was causing health risks

to patients and legal violations), Plaintiff decided to be more pro-active in her approach to solving

the staffing issues at the Facility.

        60.     Plaintiff was aware of an individual who was an experienced dialysis technician

and who would not require much training once hired because Defendant’s had already approved

them for work through Defendant’s training process. Defendant had interviewed and approved this

candidate for hire while Plaintiff was out on medical leave. Plaintiff interviewed this person and

also felt the candidate would be a great fit for the Facility.

        61.     In or around August 4, 2020, Plaintiff reached out to Defendant’s human resources

department via email to see whether this individual could be offered the position to be assigned to

the Riverdale Facility.

        62.     Defendant’s human resources department replied to Plaintiff’s email, including

Sharon Greico and Sumeet Rama, two of Plaintiff’s supervisors, on the correspondence, and told

Plaintiff to discuss the issue with Plaintiff’s supervisors and to go through the normal hiring

process.




                                                  11
             Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 12 of 19




       63.     In response, Ms. Ranna reprimanded Plaintiff for trying to hire someone outside of

the normal process and suggested that the individual Plaintiff sought to hire did not have the

necessary approval for the position.

       64.     However, Ms. Ranna was misinformed or willfully ignorant of the circumstances.

The individual that Plaintiff requested to be considered for the Riverdale Facility was qualified,

very experienced, was looking for a full-time employment at DaVita, and had gone through the

necessary training process.

       65.     In spite of Plaintiff’s efforts to ensure adequate staffing at the Facility, from June

through August 2020, the quality of patient care continued to deteriorate at the Riverdale Facility

due to these chronic staffing issues.

       66.     This problem led to dangerous situations where, often, there were not enough

medical professionals at the Facility at any given time to comply with the federal and state

healthcare regulations including, but not limited to, regulations that required regularly checking

patient vitals, maintaining an adequate licensed professionals to patient ratio, regularly cleaning

and checking the dialysis equipment and water quality, and safely administering patient

medication. At times, Plaintiff observed staff forgetting to conduct important water quality and

systems checks because they were tired, overworked, and understaffed. This situation clearly

compromised patient safety.

       67.     Plaintiff had repeatedly complained that the inadequate number of medical

professionals at the Riverdale Facility created a long que of patients such that each patient had to

wait many extra hours before receiving their dialysis services.

       68.     The staffing issues led to violations of Defendant’s internal protocols and policies

such that Defendant provided improper quality of patient care to patients at the Facility.




                                                12
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 13 of 19




        69.     The staffing issues led to violations of New York State and Federal regulations

governing the operations of dialysis centers such that Defendant provided improper quality of

patient care to patients at the Facility.

        70.     The staffing issues led Defendant to violate state and federal regulations such as,

among others, regulations that required regularly checking patient vitals, maintaining an adequate

licensed-professionals to patient ratio, regularly cleaning and checking the dialysis equipment, and

safely administering patient medication.

        71.     Plaintiff had a good faith and accurate belief that the staffing issues at the Riverdale

Facility were causing violations of state and federal law and providing patients with improper and

inadequate care.

                                       Plaintiff’s Termination

        72.     In early August 2020, soon after Plaintiff directly contacted Human Resources in

an attempt to fill staffing positions, Plaintiff took a few days of paid time off work to rest and focus

on her health. Plaintiff’s health had never fully recovered after her Covid-19 diagnosis.

        73.     On August 11, 2020, the day Plaintiff returned to work, a patient at the Facility

went into cardiac arrest and Plaintiff, along with another nurse, saved the patient’s life and sent

them to the hospital for further treatment.

        74.     On the day of that incident, only one nurse was working at the opening shift at the

Facility. When Plaintiff (along with another supervisor) arrived, they provided additional

assistance to that nurse. There were many patients at the Facility that day whose health were in

jeopardy due to the lack of staff. The staffing issues on this day were typical of staffing issues at

the Facility during this time.




                                                  13
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 14 of 19




        75.     After successfully resuscitating the patient, Plaintiff was called into a conference

room at the Facility where her superiors informed her that she was being terminated.

        76.     Defendant claimed that they were terminating Plaintiff because her performance

was not meeting their standards. Plaintiff was not provided with any supporting evidence or

justification of inadequate performance at the time of her termination.

        77.     To the extent that the Defendant claims that the state of the Facility was inadequate,

this was a direct result of Defendant’s decision to ignore the staffing issues that Plaintiff repeatedly

raised with her superiors, since at least early 2020. When the situation had become dire, Plaintiff

took additional and active steps to fill vacant positions, which her superiors rejected at every step.

        78.     Throughout 2020, Plaintiff had continually complained to Defendant that the

Facility was under resourced. Plaintiff complained because the staffing shortages caused

significant risks to the health and safety of the public, caused the Defendant to provide improper

patient care, and caused the Defendant to violate state and federal healthcare regulations.

        79.     After Plaintiff fell sick with Covid-19 and took FMLA leave in May 2020,

Defendant subjected Plaintiff to unwarranted scrutiny, write-ups, discipline, and harassment,

which focused on Plaintiff’s complaints regarding staffing shortages at the Facility and the very

issues that arose at the Facility that were caused by these staffing shortages.

        80.     After Plaintiff fell sick with Covid-19 and took FMLA leave, Defendant increased

their scrutiny of Plaintiff’s actions, including her attempts to speak up about inadequate staffing

levels at the Facility. Defendant fired Plaintiff because she fell sick with Covid-19, took FMLA

leave, and complained about the unsafe, dangerous, and illegal staffing situation at the Facility.

Her termination was unlawful.

                              FIRST CLAIM FOR RELIEF
                (Family and Medical Leave Act, 29 U.S.C. § 2615 – Retaliation)



                                                  14
             Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 15 of 19




       81.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       82.     In violation of 29 U.S.C. § 2615, Defendant intentionally and willfully retaliated

against Plaintiff by subjecting her to unwarranted discipline and terminating her employment

because she took protected leave under the FMLA.

       83.     Defendant’s conduct was outrageous and malicious, was intended to injure, and

was done with reckless indifference to Plaintiff’s statutorily-protected civil rights.

       84.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial monetary damages, including, but not limited to,

loss of income, including benefits, past salary, and lost wages.

       85.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages, back pay, lost benefits, restitution, emotional

distress damages, liquidated damages, attorneys’ fees and costs, and such other legal and

equitable relief as this Court deems just and proper.

                             SECOND CLAIM FOR RELIEF
               (Family and Medical Leave Act, 29 U.S.C. § 2615 – Interference)

       86.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       87.     In violation of 29 U.S.C. § 2615, Defendant intentionally and willfully interferend

with Plaintiff’s right to take protected leave under the FMLA.

       88.     Defendant’s conduct was outrageous and malicious, was intended to injure, and

was done with reckless indifference to Plaintiff’s statutorily-protected civil rights.




                                                 15
             Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 16 of 19




       89.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial monetary damages, including, but not limited to,

loss of income, including benefits, past salary, and lost wages.

       90.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages, back pay, lost benefits, restitution, emotional

distress damages, liquidated damages, attorneys’ fees and costs, and such other legal and

equitable relief as this Court deems just and proper

                               THIRD CLAIM FOR RELIEF
                          (New York Labor Law § 740 – Retaliation)

       91.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       92.     In violation of Section 740 of the New York Labor Law, Defendant

intentionally and willfully retaliated against Plaintiff by terminating her employment because she

complained about, and took actions to redress, staffing issues at the Facility that were causing

violations of law and creating a substantial and specific danger to the public health or safety.

       93.     Defendant’s conduct was outrageous and malicious, was intended to injure, and

was done with reckless indifference to Plaintiff’s statutorily-protected civil rights.

       94.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial monetary damages, including, but not limited to,

loss of income, including benefits, past salary, and lost wages.

       95.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to lost wages, back pay, lost benefits, restitution, emotional

distress damages, attorneys’ fees and costs, and such other legal and equitable relief as this Court

deems just and proper.



                                                 16
              Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 17 of 19




                               FOURTH CLAIM FOR RELIEF
                           (New York Labor Law § 741 – Retaliation)

       96.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       97.      In violation of Section 741 of the New York Labor Law, Defendant

intentionally and willfully retaliated against Plaintiff by terminating her employment because she

complained about, and took actions to redress, staffing issues at the Facility that were constituted

improper quality of patient care.

       98.      Defendant’s conduct was outrageous and malicious, was intended to injure, and

was done with reckless indifference to Plaintiff’s statutorily-protected civil rights.

       99.      As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial monetary damages, including, but not limited to,

loss of income, including benefits, past salary, and lost wages.

       100.            As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

compensatory damages, including but not limited to lost wages, back pay, lost benefits,

restitution, emotional distress damages, attorneys’ fees and costs, and such other legal and

equitable relief as this Court deems just and proper.

                           FIFTH CLAIM FOR RELIEF
      (New York City Human Rights Law, N.Y. Admin. L. §§ 8-101 et seq – Disability
                                  Discrimination)

       101.            Plaintiff realleges and incorporates by reference all preceding paragraphs

as if they were set forth again herein.

       102.            In violation of the NYCHRL, Defendant discriminated against Plaintiff on

the basis of her disability – contracting and suffering from Covid-19.




                                                 17
                 Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 18 of 19




          103.           As a direct and proximate result of Defendant’s discrimination against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial monetary damages, including, but

not limited to, a loss of income and employment benefits.

          104.           As a direct and proximate result of Defendant’s discrimination against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial non-monetary damages, including

but not limited to, emotional distress, physical pain and suffering, damage to Plaintiff’s good

name and reputations, lasting embarrassment, humiliation and anguish.

          105.           As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

compensatory damages, including, but not limited to, backpay, lost employment benefits, and

damages for emotional distress, as well as front pay, punitive damages, post-judgment interest,

attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just and

proper.


                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                      (A) For compensatory and liquidated damages in an amount to be determined

                          by the trier of fact;

                      (B) For reasonable attorneys’ fees, interest, and costs of suit;

                      (C) For such other and further relief as the Court may deem just and equitable.




                                                    18
            Case 1:20-cv-10341 Document 1 Filed 12/08/20 Page 19 of 19




 Dated: New York, New York                  Respectfully submitted,
 December 7, 2020
                                            JOSEPH & KIRSCHENBAUM LLP

                                            By:
                                            /s/ Michael DiGiulio
                                            Michael DiGiulio
                                            D. Maimon Kirschenbaum
                                            32 Broadway, Suite 601
                                            New York, NY 10004
                                            Tel: (212) 688-5640
                                            Fax: (212) 688-2548

                                            Attorneys for Plaintiff




                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

which they have a right to jury trial.




                                                19
